Citation Nr: 0803525	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
right and left patellofemoral pain syndrome.  

2.  Entitlement to service connection for bilateral 
pattellofemoral pain syndrome.  

3.  Entitlement to service connection for blood clots.

4.  Entitlement to service connection for anaphylactic shock.

5.  Entitlement to service connection for memory loss.

6.  Entitlement to service connection for chronic fatigue.  

7.  Entitlement to service connection for chronic pain 
syndrome.  

8.  Entitlement to an increased evaluation for uticaria, 
currently rated as 0 percent disabling.  

9.  Entitlement to total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1991 to June 
1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in June 2005.  A transcript of the 
hearing has been associated with the claims file.  

The Board notes that in the September 2005 VA hearing, the 
appellant requested a Board hearing.  A September 2006 RO 
report of contact notes that the appellant withdrew the 
hearing request.  

The issues of entitlement to service connection for blood 
clots, anaphylactic shock, memory loss, chronic fatigue, 
chronic pain syndrome, and entitlement to an increased 
evaluation for uticaria and a TDIU are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right and left patellofemoral pain 
syndrome was denied in a July 1994 rating decision.  The 
appellant did not file a notice of disagreement.

2.  Evidence submitted since the July 1994 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and is probative.

3.  Bilateral patellofemoral pain syndrome is attributable to 
service.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision, which denied entitlement 
to service connection for right and left patellofemoral pain 
syndrome is final.  Evidence submitted since that decision is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.156(a), 20.1103 (2007).

2.  Bilateral patellofemoral pain syndrome was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Analysis

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  In this case, the Board is reopening 
and granting the claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

The issue of entitlement to service connection for right and 
left patellofemoral pain syndrome was previously addressed 
and denied by the AOJ in July 1994.  In a December 2004 
rating decision, the AOJ determined that no new and material 
evidence had been submitted sufficient to reopen the claim.

At the time of the prior decision in July 1994, the record 
included the service records, post-service medical records, 
and the appellant's statements.  The evidence was reviewed 
and service connection for right and left patellofemoral pain 
syndrome was denied because the AOJ determined that there was 
no evidence of right or left patellofemoral pain syndrome in 
service.  The appellant did not file a notice of disagreement 
and that decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

Since that determination, in August 2003, the appellant has 
applied to reopen his claim of entitlement to service 
connection for patellofemoral pain syndrome.  The evidence 
submitted since the prior final denial in July 1994 is new 
and material.  The evidence added to the record includes a 
November 2004 VA examination report noting that while the 
appellant did not complain of symptoms during service, based 
on his history, and a review of the claims file, it appeared 
that he had typical symptoms of bilateral patellofemoral pain 
syndrome in boot camp during service.  The Board finds the 
evidence submitted since the prior final denial in July 1994 
is new and material.  As reflected in the July 1994 rating 
decision, at the time of the prior denial, the AOJ determined 
that there was no evidence of bilateral patellofemoral pain 
syndrome in service.  The evidence added to the record 
relates to an unestablished fact necessary to substantiate 
the claim.  This evidence, if accepted as true, appears to 
raise a possibility that patellofemoral pain syndrome is 
related to service.  The Board finds that the appellant has 
submitted new and material evidence.  Therefore, the claim 
for service connection for patellofemoral pain syndrome is 
reopened.

Analysis

Essentially, the appellant asserts that he had a disorder 
manifested by knee pain in service and that the pain has 
continued since service and that the pain is represented by 
the diagnosis of bilateral patellofemoral pain syndrome.  The 
Board finds that while there is evidence both for and against 
the claim, there is sufficient evidence to support service 
connection for bilateral patellofemoral pain syndrome.  

In regard to the absence of documented complaints of knee 
pain in the service medical records, the Board notes that the 
appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant, as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the appellant is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno.  Therefore, he cannot provide 
a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  As noted, although the 
appellant may not be competent to diagnose patellofemoral 
pain syndrome, he is clearly competent to report that he 
experienced bilateral knee pain during service.  As to 
credibility, the Board notes that on VA examination in May 
1994, the examiner noted that despite the appellant's 
reported history of knee pain beginning during boot camp in 
June 1991, he had been able to complete basic training, 
notwithstanding the reported knee pain.  Regardless, the 
November 2004 VA examiner specifically stated that the 
appellant was reliable.  The Board has accorded the most 
probative value to the opinion of the skilled November 2004 
VA medical doctor in this case.  The Board notes that x-ray 
examination of the right and left knee showed arthritic-type 
changes (underlying pathology) and the patellofemoral joint 
space appeared to be wider than usual and the suprapatellar 
soft tissues denser.  Upon examining the appellant and in 
consideration of the appellant's history, to include a review 
of the claims file, the examiner noted that while there were 
no documented complaints of knee pain in service, the 
appellant self-treated the knee pain.  Significantly, the 
examiner concluded that the appellant had typical symptoms of 
patellofemoral pain syndrome during boot camp, that he 
currently had the same symptoms, and that it was at least as 
likely as not that bilateral patellofemoral pain syndrome was 
related to service.

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

The application to reopen the claim of entitlement to service 
connection for service connection for right and left 
patellofemoral pain syndrome is granted.  

Service connection for bilateral pattellofemoral pain 
syndrome is granted.  


REMAND

At the June 2005 hearing, the appellant testified that he 
underwent treatment at a VA facility in Milwaukee, Wisconsin, 
once per month.  Transcript at 13 (2006).  The Board notes 
that in response to that testimony, the Hearing Officer 
stated that, "I just was asking so I could get record."  
Id.  These VA records of treatment have not been associated 
with the claims file.  

In addition, the Board notes that in a private record, 
received in April 2004, it was noted that the appellant had 
submitted an, "adverse event report to the Vaccine Adverse 
Event Reporting System (VAERS) regarding problems you 
experienced after receiving the Anthrax vaccine."  The Board 
notes that the report has not been associated with the claims 
file

The Board further notes that an October 2005 letter from the 
appellant's attorney reflects that the appellant filed a 
worker's compensation claim for a work-related accident to 
the left lower extremity in January 1995.  In an April 2004 
statement in support of the claim, the appellant indicated 
that he was receiving worker's compensation.  The medical 
records in association with the work-related accident to the 
left lower extremity have not been associated with the claims 
file.  

Lastly, the Board notes that a TDIU was denied in the 
December 2004 rating decision.  In a December 2004 notice of 
disagreement, the appellant asserted that he was unable to 
work due to various disabilities, to include a skin disorder.  
The Board notes that the appellant is service connected for 
uticaria.  The Board notes that Social Security 
Administration (SSA) records, to include a record dated in 
January 2004, reflect that he is unable to work primarily due 
to chronic venous insufficiency, as well as functional 
psychotic disorders.  Regardless, a statement of the case has 
not been issued in regard to entitlement to a TDIU.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (holding the Board 
should remand the issue to the RO for the issuance of a 
statement of the case when a notice of disagreement had been 
timely filed).  38 U.S.C.A. § 7105.  Thereafter, the 
appellant must submit a timely substantive appeal in order 
for the issue to be perfected for appeal to the Board.  38 
U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any VA treatment 
records that have not been associated with 
the claims file from the VA facility in 
Milwaukee (Clement J. Zablocki VA Medical 
Center and/or Milwaukee Vet Center).  Any 
records obtained should be associated with 
the claims file.  

2.  The AOJ should attempt to obtain the 
report the appellant submitted to VAERS in 
approximately 2003, and any other 
pertinent records from VAERS.  Any records 
obtained should be submitted with the 
claims file.  

3.  The AOJ should attempt to obtain the 
worker's compensation records, to include 
any decisions and the medical records upon 
which those decisions were based.  Any 
records obtained should be associated with 
the claims file.  

4.  The AOJ should issue a statement of 
the case on the issue of entitlement to a 
TDIU.  

5.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


